DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an antenna module” and “a processing engine” in claim 1 and 16. Such claim limitation(s) is/are: “a monopulse module” in claim 1 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szulc et al (US 20180253974).
Regarding claim 1 and 10, Szulc teaches a radar system for use in autonomous vehicles (para 2, “It is known to equip vehicles with radar systems” and para 37, “automotive Advanced Driver Assistance System “), comprising: an antenna module configured to radiate one or more transmission radio frequency (RF) beams to a surrounding environment and receive one or more return RF beams reflected from the surrounding environment (para 3, “ ADAS systems are equipped with an antenna unit/array and a receiver unit adapted to detect radar reflections (returns) reflected from objects”); and a processing engine coupled to the antenna module and configured to detect and identify a plurality of objects from the one or more return RF beams (fig 1a and para 63, “the vehicle system determines three crowd objects CO1 CO2 and CO3.”), wherein the processing engine comprises a monopulse module configured to determine a direction of arrival of each of the plurality of objects and determine an angular distance between the plurality of objects from the direction of arrival of each of the plurality of objects (para 64, “single objects 1a, 1b, and 1c move i.e. shift their locations as shown by the arrows. Since the gap/distance between CO2 and CO3 becomes smaller than a pre-determined threshold due to movement of single objects 1b and 1c, the crowd objects CO2 and CO2 are thus joined together into a single new crowd object CO4“).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szulc as applied to claims 1 and 10 above, and further in view of Jonas et al (US 20200309899).
Regarding claim 2 and 11, Jonas teaches the antenna module comprises one or more transmit antennas (para 33, “four antenna sub-arrays 210-A, 210-B, 210-C, 210-D (generally referred to as 210) that transmit respective transmit signals 225-A, 225-B, 225-C, 225-D”), a plurality of receive antennas (fig 2, items 210-b and 210-c), and a plurality of receive guard antennas (fig 2, items 210a and 210d). It would have been obvious to modify Szulc to include the antenna module comprises one or more transmit antennas that transmit respective transmit signals a plurality of receive antennas and a plurality of receive guard antennas because it is merely because it is merely combining the antenna arrangement of Jonas with the radar device of Szulc to yield a predictable radar device.
Regarding claim 3, Jonas teaches the one or more transmit antennas are configured to radiate the one or more transmission radio frequency (RF) beams to the surrounding environment (para 33, “four antenna sub-arrays 210-A, 210-B, 210-C, 210-D (generally referred to as 210) that transmit respective transmit signals 225-A, 225-B, 225-C, 225-D”), wherein the plurality of receive antennas are configured to receive the one or more return RF beams reflected from the surrounding environment and generate radar data from the one or more return RF beams (para 33, “receive respective reflection signals 230-A, 230-B, 230-C, 230-D (generally referred to as 230)”), and wherein the plurality of receive guard antennas are configured to receive the one or more return RF beams (fig 2 shows the antennas 210a and 210d receiving signals). It would have been obvious to modify Szulc to include the one or more transmit antennas are configured to radiate the one or more transmission radio frequency (RF) beams to the surrounding environment wherein the plurality of receive antennas are configured to receive the one or more return RF beams reflected from the surrounding environment and generate radar data from the one or more return RF beams and wherein the plurality of receive guard antennas are configured to receive the one or more return RF beams because it is merely applying the known radar signal receiving technique of Jonas in the radar system of Szulc to yield a predictable radar device.
Regarding claim 4 Jonas teaches the antenna module is further configured to: initiate a guard channel detection with the plurality of receive guard antennas when two or more of the plurality of detected objects are indistinguishable (para 13, “the two or more sub-arrays, to process the reflected signals to distinguish an actual angle from the radar system to an object that contributed to the reflected signals from ambiguous angles at which the false detections of the object are obtained”). It would have been obvious to modify Szulc to include the antenna module is further configured to: initiate a guard channel detection with the plurality of receive guard antennas when two or more of the plurality of detected objects are indistinguishable because it is merely applying the known radar operation of Jonas in the radar system of Szulc to yield a predictable radar device.
Claim(s) 5-8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szulc as applied to claims 1 and 10 above, and further in view of Karem (US 20100214156).

Regarding claim 5 and 13, Karem teaches the antenna module is further configured to: determine gain amplitudes of the one or more return RF beams with the guard channel detection; determine a null between the plurality of objects from the gain amplitudes; and resolve the plurality of objects as separate objects based at least on the determined null (para 24, “The multiple target detector 42 reports the presence of three targets or more if two maxima or more are found for the magnitude of quadrature angle within the antenna scan”). It would have been obvious to modify Szulc to include the antenna module is further configured to: determine gain amplitudes of the one or more return RF beams with the guard channel detection; determine a null between the plurality of objects from the gain amplitudes; and resolve the plurality of objects as separate objects based at least on the determined null because it is merely a substitution of the method to separate objects of Karem into the object detection device of Szulc to yield a predictable object detection device.
Regarding claim 6 and 14, Karem teaches the monopulse module is further configured to determine a refined direction of arrival of the plurality of objects based at least on the resolved plurality of objects from the guard channel detection (para 25, “The azimuth angle extractor 44 applies one of two models in extracting the targets' azimuth angles, depending on maximum magnitude of quadrature angle q.sub.max). It would have been obvious to modify Szulc to include the monopulse module is further configured to determine a refined direction of arrival of the plurality of objects based at least on the resolved plurality of objects from the guard channel detection because it is merely a substitution of the method to separate objects of Karem into the object detection device of Szulc to yield a predictable object detection device.
Regarding claim 7, Karem teaches the monopulse module is further configured to compare the determined angular distance against a predetermined threshold to determine whether the objects are resolved (para 25, “The azimuth angle extractor 44 aIf q.sub.max exceeds a quadrature angle threshold, q.sub.0, the azimuth angle extractor applies a quadrature angle algorithm that constructs and solves a quadratic algebraic equation for the targets' azimuth angles. applies one of two models in extracting the targets' azimuth angles, depending on maximum magnitude of quadrature angle q.sub.max.”). It would have been obvious to modify Szulc to include the monopulse module is further configured to compare the determined angular distance against a predetermined threshold to determine whether the objects are resolved because it is merely a substitution of the method to separate objects of Karem into the object detection device of Szulc to yield a predictable object detection device.
Regarding claim 8, Karem teaches the monopulse module is configured to determine phase differences between the one or more return RF beams to determine an angle of arrival of each of the plurality of objects (para 79, “the phase difference and the radar cross section ratio between the two targets are calculated from the mean of the azimuth values for the two targets”). It would have been obvious to modify Szulc to include the monopulse module is configured to determine phase differences between the one or more return RF beams to determine an angle of arrival of each of the plurality of objects because it is merely a substitution of a well-known method to determine the angle between two objects of Karem to the angle determination of Szulc to yield a predictable angle detection.
Regarding claim 15, Karem teaches the initiating of the guard channel detection occurs when the determined angular distance between the two or more of the plurality of detected objects are lesser than a fraction of a beam width of a main lobe of the one or more return RF beams (fig 1). It would have been obvious to modify Szulc to include the initiating of the guard channel detection occurs when the determined angular distance between the two or more of the plurality of detected objects are lesser than a fraction of a beam width of a main lobe of the one or more return RF beams because it is merely a substitution of a well-known method to determine the angle between two objects of Karem to the angle determination of Szulc to yield a predictable angle detection.

Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szulc as applied to claims 1 and 10 above, and further in view of Gillian et al (US 20200355817).
Regarding claim 9 and 12, Gillian teaches the processing engine comprises a perception engine configured to identify the plurality of detected objects with one or more neural networks using machine learning or computer vision techniques (para 41, “ radar angular estimation using machine learning addresses. Instead of solely considering a highest amplitude, the machine learning analyzes a shape of the spatial response 210 across the field of view “ and figure 3). It would have been obvious to modify Szulc to include the processing engine comprises a perception engine configured to identify the plurality of detected objects with one or more neural networks using machine learning or computer vision techniques because it merely a substitution of the data processing system of Szulc with the radar processing system of Gillian to yield a predictable radar device.
Claim(s) 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szulc in view of Jonas.
Regarding claim 16, Szulc teaches a radar system for use in autonomous vehicles(para 2, “It is known to equip vehicles with radar systems” and para 37, “ automotive Advanced Driver Assistance System “), comprising: wherein the one or more transmit antennas are configured to radiate one or more transmission radio frequency (RF) beams to a surrounding environment(para 3, “ ADAS systems are equipped with an antenna unit/array and a receiver unit adapted to detect radar reflections (returns) reflected from objects”), wherein the plurality of receive antennas are configured to receive one or more return RF beams reflected from the surrounding environment and generate radar data from the one or more return RF beams(para 3, “ ADAS systems are equipped with an antenna unit/array and a receiver unit adapted to detect radar reflections (returns) reflected from objects”), and wherein the plurality of receive guard antennas are configured to receive the one or more return RF beams; and a processing engine coupled to the antenna module and configured to detect and identify a plurality of objects from the one or more return RF beams (para 64, “single objects 1a, 1b, and 1c move i.e. shift their locations as shown by the arrows. Since the gap/distance between CO2 and CO3 becomes smaller than a pre-determined threshold due to movement of single objects 1b and 1c, the crowd objects CO2 and CO2 are thus joined together into a single new crowd object CO4“).
Regarding claim 16, Szulc does not teach the antenna module comprises one or more transmit antennas, a plurality of receive antennas, and a plurality of receive guard antennas. Jonas teaches the antenna module comprises one or more transmit antennas (para 33, “four antenna sub-arrays 210-A, 210-B, 210-C, 210-D (generally referred to as 210) that transmit respective transmit signals 225-A, 225-B, 225-C, 225-D”), a plurality of receive antennas (fig 2, items 210-b and 210-c), and a plurality of receive guard antennas (fig 2, items 210a and 210d). It would have been obvious to modify Szulc to include the antenna module comprises one or more transmit antennas that transmit respective transmit signals a plurality of receive antennas and a plurality of receive guard antennas because it is merely because it is merely combining the antenna arrangement of Jonas with the radar device of Szulc to yield a predictable radar device.
Regarding claim 18, Szulc teaches the processing engine comprises a monopulse module configured to determine a direction of arrival of each of the plurality of objects and determine an angular distance between the plurality of objects from the direction of arrival of each of the plurality of objects (para 64, “single objects 1a, 1b, and 1c move i.e. shift their locations as shown by the arrows. Since the gap/distance between CO2 and CO3 becomes smaller than a pre-determined threshold due to movement of single objects 1b and 1c, the crowd objects CO2 and CO2 are thus joined together into a single new crowd object CO4“).
Claim(s) 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szulc in view of Jonas as applied to claims 16 and 18 above, and further in view of Karem
Regarding claim 17, Karem teaches the processing engine comprises a monopulse module configured to determine phase differences between the one or more return RF beams to determine an angle of arrival of each of the plurality of objects (para 79, “the phase difference and the radar cross section ratio between the two targets are calculated from the mean of the azimuth values for the two targets”). It would have been obvious to modify Szulc in view of Jonas to include the processing engine comprises a monopulse module configured to determine phase differences between the one or more return RF beams to determine an angle of arrival of each of the plurality of objects because it is merely a substitution of a well-known method to determine the angle between two objects of Karem to the angle determination of Szulc to yield a predictable angle detection.
Regarding claim 19, Jonas teaches initiate a guard channel detection with the plurality of receive guard antennas based at least on the determined angular distance (para 13, “the two or more sub-arrays, to process the reflected signals to distinguish an actual angle from the radar system to an object that contributed to the reflected signals from ambiguous angles at which the false detections of the object are obtained”). It would have been obvious to modify Szulc in view of Jonas to include initiate a guard channel detection with the plurality of receive guard antennas based at least on the determined angular distance because it is merely applying the known radar operation of Jonas in the radar system of Szulc to yield a predictable radar device.
Regarding claim 19, Karem teaches determine gain amplitudes of the one or more return RF beams with the guard channel detection; determine a null between the plurality of objects from the gain amplitudes; and resolve the plurality of objects as separate objects based at least on the determined null (para 24, “The multiple target detector 42 reports the presence of three targets or more if two maxima or more are found for the magnitude of quadrature angle within the antenna scan”). It would have been obvious to modify Szulc in view of Jonas to include determine gain amplitudes of the one or more return RF beams with the guard channel detection; determine a null between the plurality of objects from the gain amplitudes; and resolve the plurality of objects as separate objects based at least on the determined null because it is merely a substitution of the method to separate objects of Karem into the object detection device of Szulc to yield a predictable object detection device.
Regarding claim 20, Karem teaches the monopulse module is further configured to determine a refined direction of arrival of the plurality of objects based at least on the resolved plurality of objects from the guard channel detection (para 25, “The azimuth angle extractor 44 applies one of two models in extracting the targets' azimuth angles, depending on maximum magnitude of quadrature angle q.sub.max). It would have been obvious to modify Szulc in view of Jonas to include the monopulse module is further configured to determine a refined direction of arrival of the plurality of objects based at least on the resolved plurality of objects from the guard channel detection because it is merely a substitution of the method to separate objects of Karem into the object detection device of Szulc to yield a predictable object detection device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648